ACCEPTED
                                                                                                11-17-00020-CR
                                                                                   ELEVENTH COURT OF APPEALS
                                                                                             EASTLAND, TEXAS
                                                                                              7/11/2017 3:48 PM
                                                                                          SHERRY WILLIAMSON
                                                                                                         CLERK

                                Cause No. 11-17-020-CR

DONALD BLAINE DAVIS                               §      IN THE COURT OF APPEALS
                                                                          FILED IN
                                                                  11th COURT OF APPEALS
vs.                                               §                   EASTLAND,
                                                         ELEVENTH JUDICIAL         TEXAS
                                                                               DISTRICT
                                                                    07/11/17 3:48:04 PM
STATE OF TEXAS                                    §      EASTLAND, TEXAS
                                                                     SHERRY WILLIAMSON
                                                                            Clerk

      STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

        COMES NOW The State of Texas in the above styled and numbered cause and
respectfully moves the Court to extend the time for filing the State's Brief in this cause
and in support thereof would show unto the Court the following:


        1.    The case is pending from the 91st Judicial District Court, Eastland County,
              Texas.
        2.    The number and style of the cases in the trial court are:
              Cause No. 24,475 styled State of Texas vs. Donald Blaine Davis.
        3.     On January 12, 2017, a jury convicted appellant of Murder; Penal Code
               §19.02(c).
        4.    The jury assessed punishment at 99 years confinement in the Texas
              Department of Criminal Justice - Institutional Division.
        5.    Sentence was entered on January 12, 2017.
        6.    Notice of Appeal was filed on January 17, 2017.
        7.    The deadline for filing the State's Brief in this cause is July 12, 2017.
        8.    An extension of time for a period of thirty (30) days is requested, making
              the due date August 14, 2017.
        9.    The facts relied upon to show good cause for the requested extension is
              as follows: Appellee has been preparing for court proceedings, MTR/P
              hearings, juvenile matters and grand jury. Appellee, therefore, respectfully
              requests an additional 30 days to prepare said brief.
       WHEREFORE, PREMISES CONSIDERED, The State of Texas respectfully
requests that this Honorable Court extend the time for filing the State's Brief in this
cause to August 14, 2017.

                                                  Respectfully submitted,




                                                  /s/ Sarah Adams
                                                  SARAH ADAMS
                                                  Assistant Criminal District Attorney
                                                  Eastland County, Texas
                                                  100 West Main, Suite 204
                                                  Eastland, Texas 76448
                                                  Phone: (254)629-2659
                                                  State Bar No. 24045375




                               CERTIFICATE OF SERVICE

I, Sarah Adams, Assistant Criminal District Attorney, do hereby certify that a true and
correct copy of the above and foregoing State's First Motion for Extension of Time to
File Brief has been faxed to Tim Copeland on July 11, 2017, at fax number (512) 215-
8114.

                                                  /s/ Sarah Adams
                                                  SARAH ADAMS